                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                            WESTERN DIVISION

 UNVERFERTH MFG. CO., INC.,

               Plaintiff,                            No. 19-CV-4005-LTS-KEM
 vs.                                                            ORDER

 MERIDIAN MFG., INC.,

               Defendant.
                                 ____________________

I.     INTRODUCTION: This order sets forth the deadlines applicable to this case.
The Court expects the parties to adhere strictly to all deadlines specified in this order. A
party who elects to represent himself/herself is held to the same deadlines as an attorney.
II.    DEADLINES:
       A.     Initial disclosures: 04/30/2019
       B.     Motions to add parties: 06/21/2019
       C.     Motions to amend pleadings: 06/21/2019
       D.     Expert witness disclosures:
                1. Plaintiff/Counterclaim Plaintiff: 30 days after Markman order, or
                     45 days after close of fact discovery (whichever is later)
                2. Defendant/Counterclaim Defendant:          30 days after initial expert
                     disclosures by Plaintiff/Counterclaim Plaintiff
                3. Rebuttal: 30 days after disclosures by Defendant/Counterclaim
                     Defendant
       E.     Completion of fact discovery: 02/03/2020
       F.     Completion of expert discovery: 30 days after rebuttal expert disclosures
       G.     Dispositive motions: 08/03/2020




       Case 5:19-cv-04005-LTS-KEM Document 22 Filed 05/03/19 Page 1 of 3
       H.    Trial ready date: 01/11/2021
       I.    Duration of trial: 10-12 days      Jury Demand: X Yes _____ No


III.   CONSENT:
       The parties unanimously consent to trial, disposition, and judgment by a U.S.
Magistrate Judge, with appeal to the Eighth Circuit Court of Appeals pursuant to 28
U.S.C. § 636(c)(3).
                                Yes              X No


IV. OTHER DEADLINES REQUIRED GIVEN NATURE OF CASE:
       Given the nature of this action, the parties also included a Stipulated Patent
Addendum in their submission to the Court (Doc. 20-2). The court adopts the provisions
of the Addendum and imposes the following deadlines in this case:
       Disclosures regarding claims, infringement/non-infringement contentions,
and validity/invalidity contentions (see Doc. 20-2, sections 2-3):
       A.    Plaintiff/Counterclaim Plaintiff disclosure of asserted claims and initial
             infringements contentions: 05/10/2019
       B.    Defendant/Counterclaim Defendant disclosure of initial non-infringement
             contentions: 06/07/2019
       C.    Defendant/Counterclaim     Defendant    disclosure   of   initial   invalidity
             contentions directed to the asserted claims: 06/21/2019
       D.    Plaintiff/Counterclaim Plaintiff disclosure of initial validity contentions:
             07/05/2019
       Claim construction proceedings (see Doc. 20-2, section 1):
       E.    Exchange of claim terms: 07/19/2019




                                            2

       Case 5:19-cv-04005-LTS-KEM Document 22 Filed 05/03/19 Page 2 of 3
      F.     Exchange of proposed claim constructions and supporting intrinsic and
             extrinsic evidence for collective terms identified as requiring construction:
             08/09/2019
      G.     Tutorial hearing ready date: 08/12/2019
                    (date and time of hearing decided by District Court)
      H.     Joint claim construction and prehearing statement: 09/06/2019
      I.     Opening claim construction briefs: 09/27/2019
      J.     Responsive claim construction briefs: 10/25/2019
      K.     Claim construction hearing ready date: 11/08/2019
                    (date and time of hearing decided by District Court)
      Final contentions (see Doc. 20-2, section 4):
      L.     Final infringement contentions and final invalidity contentions: no later
             than 15 days after the court’s claim construction ruling
      Additional deadlines (see Doc. 20-2, sections 5-6):
      M.     Exchange of privilege logs: 10/02/2019
      N.      Disclosure of opinion of counsel defense: 11/29/2019



V.    REQUESTS FOR HEARINGS:
      The Court encourages participation in the conduct of hearings on motions by
lawyers who drafted or contributed to the motion or resistance and/or preparation for the
hearing. A representation that the argument on motions will be handled, in whole or in
part, by the lawyer(s) who drafted or contributed to the motion or resistance may weigh
in favor of granting a hearing.
      IT IS SO ORDERED this 3rd day of May, 2019.


                                                Kelly K.E. Mahoney
                                                Chief United States Magistrate Judge
                                                Northern District of Iowa

                                           3

      Case 5:19-cv-04005-LTS-KEM Document 22 Filed 05/03/19 Page 3 of 3
